Citation Nr: 1542586	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-44 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation in excess of 30 percent for his service-connected bronchial asthma.

In a June 2015 videoconference hearing, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has previously held in Moore v. Derwinski, 2 Vet. App. 375, 376 (1992) and Gross v. Derwinski, 2 Vet. App. 551, 552 (1992), that when a claimant brings the existence of relevant medical records to VA's attention, VA's duty to assist the claimant requires the agency to attempt to locate and obtain the identified records.  This is particularly so for pertinent records generated by and in the possession of VA.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990);  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Veteran contends that the severity of his service-connected bronchial asthma is such that a rating higher than the 30 percent evaluation currently assigned to it is warranted.  The most recent VA pulmonary function test (PFT) report that is associated with the record is dated in October 2014.  In correspondence dated in July 2015, the Veteran reported that he had been treated by his VA physician earlier that same month, who had prescribed him a new corticosteroid medication after considering the objective findings presented in a PFT conducted in early July 2015.  Additionally, the Veteran stated that his VA physician was in the process of arranging for a new examination to assess the severity of his bronchial asthma.  

A review of the appellant's claims file in the Virtual VA and VBMS electronic database indicates that the VA medical records relating to the recent clinical consultations and PFTs referenced by the claimant are not presently associated with the evidence.  These pertinent medical records are in VA's constructive possession.  Thus, as they are absent from the record, the Board is obligated to remand this case to the RO/AOJ so that they may be obtained for inclusion in the evidence.  His updated medical records pertaining to his treatment for the aforementioned pulmonary disability should also be obtained.     

The Board notes the general assertion of the claimant that his service-connected bronchial asthma has worsened.  His change of medication is cited as evidence of the deterioration.  The RO/AOJ should afford the Veteran a current VA medical examination to assess the present severity of the respiratory disability at issue.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After contacting the Veteran and inquiring about all sources of his treatment for his bronchial asthma and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of these updated medical records pertinent to such treatment, which have not yet been associated with the evidence.

These records must include, but are not limited to those relating to the Veteran's VA treatment for bronchial asthma since October 2014, including the VA treatment that he reports to have received in July 2015.  

All records obtained must be associated with the Veteran's claims folder.  If the RO/AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, the RO/AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher rating for his service-connected bronchial asthma.  The examining clinician assigned to this task should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted, including objective assessments of the Veteran's FEV-1 and FEV-1/FVC.  

All pertinent symptomatology and findings as they relate to the Veteran's service-connected bronchial asthma should be reported in detail, including the types of medications prescribed for its treatment, the frequency of their use, and the frequency in which the claimant requires physician care for exacerbations of bronchial asthma symptoms.  An objective assessment of the severity of the Veteran's bronchial asthma symptoms and their impact on his occupational capacity and his ability to perform work within the context of his vocational background and history should also be provided.    

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her/their discussions.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to his claim of entitlement to an evaluation in excess of 30 percent for bronchial asthma, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought on appeal remains denied with respect to the above issue, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

